         Case 3:20-cv-30089-MGM Document 22 Filed 04/09/21 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 BENJAMIN MADDISON,

         Plaintiff,

         v.
                                                    Civil Action No. 20-30089-MGM
 CITY OF NORTHAMPTON, DAVID
 NAREWICZ, JODY KASPER and DAVID
 NETTO,

        Defendants.


                            MEMORANDUM AND ORDER REGARDING
                              DEFENDANTS’ MOTION TO DISMISS
                                       (Dkt. No. 6)

                                            April 9, 2021

MASTROIANNI, U.S.D.J.
                                           INTRODUCTION

       Plaintiff Benjamin Maddison, proceeding pro se, filed a complaint in state court alleging

claims of defamation, emotional stress, and a violation of the First Amendment against the City of

Northampton, MA; David Narkewicz, the mayor of Northampton; Jody Kasper, the police chief of

the Northampton Police Department; and David Netto, a patrol officer of the Northampton Police

Department. (Compl., Dkt. No. 1-3.) Defendants removed the case to this federal court under 28

U.S.C. § 1441(a) based on federal-question jurisdiction under 28 U.S.C. § 1331, on February 1, 2021.

(Notice of Removal, Dkt. No. 1). Defendants moved to dismiss the case for failure to state a claim

(Mot. Dismiss, Dkt. No. 6). For the reasons below, Defendants’ motion to dismiss will be denied-in-

part and granted-in-part.
         Case 3:20-cv-30089-MGM Document 22 Filed 04/09/21 Page 2 of 7



                                              BACKGROUND

        Plaintiff alleges the following in his complaint, which the court accepts as true for the

purpose of deciding the motion to dismiss. He is a resident of Northampton, Massachusetts. On

January 12, 2020, Plaintiff was pulled over by an officer in the Northampton Police Department, by

the name of Zantrofski, allegedly for speeding. Plaintiff thought the officer conducted himself in a

rude and disrespectful manner. About three weeks later, Plaintiff observed a marked Northampton

police cruiser stop in front of his vehicle, which was parked on private property. Zantrofski was in

the passenger seat of the cruiser. Another officer in the cruiser took a photograph of Plaintiff’s

vehicle with her cell phone. Concerned, Plaintiff went to the police department where he was

introduced to lieutenant Alan Borowski. Borowski informed Plaintiff that he did not want an issue

and would speak to the officer. No official complaint was filed by Plaintiff that day.

        Around another three weeks later, on February 20, Plaintiff was again at the police

department to submit requests for records regarding his speeding citation and to request an update

from Borowski. Borkowski assured Plaintiff he was handling the matter and would be in touch.

Plaintiff left and, less than a mile from the police department, was pulled over by Defendant Netto.

Netto called for backup, which was responded to by two officers, Moody and Digiamo. The three

officers surrounded Plaintiff’s car and accused him of having illegal window tint and a sticker that

obstructed his windshield. Plaintiff responded by showing the officers that his car had passed

inspection. Nevertheless, Moody asserted Plaintiff applied the tint after the inspection. Plaintiff was

upset by the interaction and told the officers they were harassing him because he had just left the

station regarding a complaint against an officer.

        Based on this incident, Plaintiff thought there was reason to believe Borowski and Netto

were perpetuating a cycle of harassment against him. He officially filed an internal affairs complaint

against the two. He did not file complaints against Moody and Digiamo because they had been



                                                    2
          Case 3:20-cv-30089-MGM Document 22 Filed 04/09/21 Page 3 of 7



called to the scene after the stop was initiated. Captain Cartilage was present during the filing of his

complaint. One week later, on February 27, Plaintiff was pulled over by Northampton officers

Wilson and Barry while traveling on Main Street in Northampton. They accused him of having a

modified exhaust and illegal window tint. Plaintiff said they were harassing him and requested a

supervisor. The officers gave him a citation and threatened Plaintiff with arrest for trespassing.

Plaintiff filed complaints against Wilson and Barry with the police department. On March 5, the

police department assigned Captain Powers as the investigating officers for the allegations against

the four officers.

        On March 17, 2020, Plaintiff went to the police department for an update. Powers stated the

officers were not harassing Plaintiff but rather Plaintiff was drawing attention to himself because he

was videotaping officers. He was told to stop recording officers and he would not be targeted.

Powers asserted the officers felt threatened by Plaintiff recording them in public. In addition,

Powers told Plaintiff he had called the State Police to ask about Plaintiff’s erratic driving on highway

91.

        Plaintiff’s complaint cites the Northampton Police Department’s policy AOM-P-249

regarding recording of officers. The policy acknowledges that “the general public have a First

Amendment right to record police officers in the public discharge of their duties, and that the right

to record is not limited to streets and sidewalks – it includes areas where individuals have a legal

right to be present.” Policy: Recording of Photographing of Police Officers, AOM: P-249,

https://www.northamptonpd.com/administration/policies-and-procedures/208-p249-recording-

and-photographing-of-police-officer/file.html. Plaintiff’s complaint notes the policy is a directive of

Defendant Kasper, the police chief.

        Two days later, on March 19, Wilson and another officer showed up at Plaintiff’s residence

and handed him a copy of “an immediate threat licence suspension from the Registry of Motor



                                                      3
          Case 3:20-cv-30089-MGM Document 22 Filed 04/09/21 Page 4 of 7



Vehicles.” According to Plaintiff, Wilson was laughing about the matter. Because of this order,

which occurred at the start of the COVID-19 pandemic, Plaintiff was restricted from driving to find

work. Plaintiff later learned that Netto had submitted the request for the order on March 13, 2020.

        Defendants attached a copy of that request document with their motion to dismiss. (Request

for License Suspension, Dkt. No. 7-1.) The document appears to be a Northampton Police

Department form titled “Request for Immediate Threat License Suspension / Revocation” that is

addressed to the Registry of Motor Vehicles. The form is dated March 13, 2020 and signed by

Defendant Netto as the requesting officer and another individual where “Signature of Police Chief

or Authorized Person” is required. (Id.) The basis for the request was as follows:

        Since the beginning of 2020, Maddison was involved in a road rage incident in our city.
        Since that time, he has been cited three times by this department for speeding, window
        tint violations, impeded operation, and altered exhaust. Since being cited, Maddison
        has shown up on traffic stops that he is not involved in to film police, putting the
        officers and stopped motor vehicles in danger. He has made it a point to stop in
        downtown traffic and yell obscenities out the window to officers on patrol. He has
        sought out officers working traffic details to film them and cuss them out. All of these
        incidents with Maddison were documented and are attached to support this request.

(Id.)

        On March 19, Plaintiff was admitted to a hospital because of immense stress and because he

felt the harassment had became so much that he wanted to commit suicide.

                                       MOTION TO DISMISS STANDARD

        To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Dismissal is “inappropriate if the

complaint satisfies Rule 8(a)(2)’s requirement of ‘a short and plaint statement of the claim showing

that the pleader is entitled to relief.’” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 11 (1st Cir. 2011)

(quoting Fed. R. Civ. P. 8(a)(2)). “A ‘short and plain’ statement needs only enough detail to provide

a defendant with ‘fair notice of what the . . . claim is and the grounds upon which it rests.’” Id. at 12

(alteration in original) (quoting Twombly, 550 U.S. at 555). But “to ‘show’ an entitlement to relief a


                                                      4
          Case 3:20-cv-30089-MGM Document 22 Filed 04/09/21 Page 5 of 7



complaint must contain enough factual material ‘to raise a right to relief above the speculative level

on the assumption that all allegations in the complaint are true (even if doubtful in fact).’” Id.

(quoting Twombly, 550 U.S. at 555). When assessing whether a complaint makes a sufficient showing,

the court accepts as true Plaintiff’s factual allegations contained in the complaint—those setting out

who did or said what, to whom, and when—and draws all reasonable inferences in Plaintiff’s favor.

Evergreen Partnering Grp., Inc. v. Pactiv Corp., 720 F.3d 33, 36 (1st Cir. 2013). But the court must

identify and disregard statements in the complaint that merely offer legal conclusions couched as

fact or threadbare recitals of the elements of a cause. Ocasio-Hernandez, 640 F.3d at 12. “Exhibits

attached to the complaint are properly considered part of the pleading” and, in addition, when “a

complaint’s factual allegations are expressly linked to—and admittedly dependent upon—a

document (the authenticity of which is not challenged), that document effectively merges into the

pleadings and the trial court can review it in deciding a motion to dismiss under Rule 12(b)(6).”

Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008) (quoting Beddall v. State

St. Bank & Tr. Co., 137 F.3d 12, 16–17 (1st Cir. 1998)).

                                                   DISCUSSION

        Defendants’ motion focuses on the First Amendment claim, which implicates federal

question jurisdiction. As an initial matter, under the liberal pleading standard that is applied where a

plaintiff is proceeding pro se, the court construes the allegations in the complaint to set forth a 42

U.S.C. § 1983 claim based on a violation of the First Amendment. See Brown v. Lucas, No. 16-10977-

GAO, 2017 WL 1227921, at *1 (D. Mass. Mar. 31, 2017). To “sustain a claim under § 1983, the

plaintiff must allege that a person acting ‘under color of state law’ has ‘deprived [him] of rights,

privileges, or immunities secured by the United States Constitution or by federal law.” Id. n.3

(quoting Ahern v. O’Donnell, 109 F.3d 809, 815 (1st Cir. 1997)).




                                                       5
          Case 3:20-cv-30089-MGM Document 22 Filed 04/09/21 Page 6 of 7



        A.      DEFENDANT OFFICER NETTO

        Defendants argue that the complaint does not allege that Officer Netto engaged in any

actions so as to deprive Plaintiff of any rights under the First Amendment. But “[i]t is well

established that claims of retaliation for the exercise of First Amendment rights are cognizable,”

Gericke v. Begin, 753 F.3d 1, 6 (1st Cir. 2014), and “[s]peech by citizens on matters of public concern

lies at the heart of the First Amendment.” Lane v. Franks, 573 U.S. 228, 235–36 (2014). Plaintiff’s

complaint shows that he reported a concern about the conduct of Northampton police towards him.

Later, when Plaintiff requested an update on his informal complaint, he was pulled over by

Defendant Netto when only a mile away from the police station. In addition, the complaint shows

that Netto pulled Plaintiff over on possibly pretextual reasons given that Plaintiff had passed

inspection. Drawing all reasonable inferences in favor of Plaintiff, the Plaintiff’s informal complaint

regarding Northampton officers was a “substantial” or “motivating” factor for Officer Netto’s

retaliatory conduct. A week after filing a formal complaint against Netto, Plaintiff was again pulled

over by other Northampton police officers and given a citation, further supporting the possibility

Plaintiff was being retaliated against. Similarly supporting the plausibility that retaliation was driving

these interactions, Plaintiff was told to stop videotaping officers because it was making the officers

feel threated, despite “videotaping of public officials is an exercise of First Amendment liberties,”

Glik v. Cunniffe, 655 F.3d 78, 83 (1st Cir. 2011), and is allowed under the Northampton Police

Department’s policy on videotaping. Shortly after, Netto submitted a request to suspend Plaintiff’s

driver’s license. Plaintiff has not asserted claims against the other officers involved in these incidents,

and he would need to request permission from the court to amend his complaint to do so. However,

with respect to Defendant Netto, the court finds the complaint sufficiently states a section 1983

claim based on a violation of the First Amendment against him.

        The court denies Defendant Netto’s request to supplement his motion to address the



                                                     6
          Case 3:20-cv-30089-MGM Document 22 Filed 04/09/21 Page 7 of 7



pendent state claims, which were not raised by the original motion.

        B.      DEFENDANTS MAYOR NARKEWICZ AND CHIEF KASPER

        Defendants argue that the claims against Mayor Narkewicz and Chief Kasper should be

dismissed because they are only based on a theory of supervisory liability, and Plaintiff has not

shown an affirmative link between the behavior of the Northampton subordinate officers and the

action or inaction of Narkewicz and Kasper. Maldonado v. Fontanes, 568 F.3d 263, 275 (1st Cir. 2009).

The court agrees and will dismiss the section 1983 claims based on a violation of the First

Amendment against them and decline to exercise supplemental jurisdiction over the remaining state

law claims against them. Ramos-Echevarria v. Pichis, Inc., 659 F.3d 182, 191 (1st Cir. 2011).

        C.      DEFENDANT CITY OF NORTHAMPTON

        Lastly, the court will dismiss the section 1983 claim against the City of Northampton. Haley

v. City of Boston, 657 F.3d 39, 51 (1st Cir. 2011) (“[A] plaintiff who brings a section 1983 action

against a municipality bears the burden of showing that, ‘through its deliberate conduct, the

municipality was the ‘moving force’ behind the injury alleged.’ . . . Such a plaintiff must ‘identify a

municipal “policy” or “custom” that caused the plaintiff’s injury.’” (quoting Board of County Comm’rs

of Bryan County v. Brown, 520 U.S. 397, 403–404 (1997))). The court will also decline to exercise

supplemental jurisdiction over the remaining state law claims against it.

                                               CONCLUSION

        For the reasons set forth above, Defendants’ motion to dismiss (Dkt. No. 6) is DENIED as

to Defendant Netto and GRANTED as to Defendants Narkewicz, Kasper, and the City of

Northampton. The clerk’s office is directed to set a scheduling conference.

        It is So Ordered.

                                                         _/s/ Mark G. Mastroianni________
                                                         MARK G. MASTROIANNI
                                                         United States District Judge



                                                    7
